Citation Nr: 0907809	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  06-08 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).





ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel





INTRODUCTION

The veteran served on active duty from April 1969 to March 
1971.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a July 2004 rating 
decision, by the Portland, Oregon, Regional Office (RO), 
which confirmed the previous denial of service connection for 
PTSD.  The veteran perfected a timely appeal to that 
decision.  

Although the RO determined that new and material evidence had 
been received sufficient to warrant reopening the veteran's 
claim of entitlement to service connection for PTSD, the 
Board as the final fact finder within VA, must initially 
determine whether new and material evidence has been 
submitted regardless of the RO's actions.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Therefore, the 
issue has been characterized as noted on the title page.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

In his March 2006 substantive appeal (VA Form 9), the veteran 
requested a hearing before a Veterans Law Judge at the RO 
(Travel Board hearing).  In a report of contact (VA Form 
119), dated October 28, 2008, the veteran clarified his 
request, indicating that he did not want a DRO hearing; 
rather, he stated that he wanted a Board videoconference 
hearing at the RO before a Veterans Law Judge.  By letter 
dated in December 2008, the veteran was informed that a 
Videoconference hearing was scheduled to be held on February 
11, 2009.  However, in a statement dated on January 26, 2009, 
the veteran indicated that he would be unable to attend the 
Videoconference hearing because he had no way to get there.  
Nevertheless, the veteran clearly indicated that he wanted to 
reschedule the hearing.  This statement was date stamped on 
February 11, 2009, the date on which the hearing was 
scheduled.  

Significantly, the Veterans Law Judge (VLJ) accepts the date 
on the veteran's statement, January 26, 2009, two weeks prior 
to the scheduled hearing on February 11, 2009, as the date of 
his request to reschedule the hearing.  

Pursuant to 38 C.F.R. § 20.700(a), a hearing on appeal will 
be granted to an appellant who requests a hearing and is 
willing to appear in person.  The veteran is entitled to a 
hearing before a Veterans Law Judge, either in person, or via 
video conference in lieu of an in-person hearing, if he so 
chooses.  38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700.  In 
light of the veteran's request, the case is remanded for the 
veteran to be scheduled for a personal hearing.  Before 
scheduling the hearing, the RO should notify the veteran of 
his option to participate in a video conference hearing in 
lieu of a personal hearing.  

Accordingly, the case is REMANDED for the following action:

The RO should contact the veteran to 
determine if the veteran requests a live 
Board hearing at the RO (Travel Board 
hearing) or a Board videoconference 
hearing.  The RO should schedule the 
veteran for the requested hearing at the 
earliest opportunity.  After the hearing 
is conducted, or in the event the veteran 
withdraws his hearing request or fails to 
report for a scheduled hearing, the case 
should be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




